Exhibit 10.19

DIRECTORS AND OFFICERS

EMPLOYMENT AGREEMENT

 

I, Charles R. Whitchurch (the “Employee”), understand that my employment with
Zebra Technologies Corporation (“Zebra”), will give me access to information
which Zebra regards as confidential and proprietary to its business and, if
known to its competitors, would damage Zebra. My employment also may give me
access to Zebra’s customers which are a unique and valuable asset to Zebra.
Accordingly, so that there will be no misunderstanding in the future regarding
these matters, in consideration of my employment or continued employment and for
other good and valuable consideration, I agree to the following:

 

1.             Zebra wishes to employ me and I wish to be employed by Zebra. I
understand that my employment and the compensation, which I receive from Zebra
is subject to my promises and obligations set forth in this Agreement. Zebra has
also agreed that it will offer me employment subject to the terms in this
Agreement on the condition that I comply with my obligations described in this
Agreement which are deemed ancillary to my employment relationship with Zebra.

 

2.             Zebra now employs me in the position of Chief Financial Officer.
The primary duties and expectations of this position have been described to me,
and they will be available to me for review in the office of Zebra’s Human
Resources Director. As of the execution date of this Agreement, my salary for
performing these services is $6,538 per two week pay period (annualized
$170,000), during the time that I am employed by Zebra. Zebra has agreed to pay
me and I understand that I am eligible for salary increases consistent with and
subject to the normal and usual practices and guidelines which apply to Zebra’s
other employees that are similarly situated to me.

 

3.             In addition to my salary, I understand that I also am available
for all other fringe benefits provided by Zebra to other similarly situated
employees (i.e., vacation, holiday, etc.) on the same basis and to the same
extent as such applicable benefits are provided to all other similarly situated
employees and subject to the terms and eligibility requirements for such benefit
programs.

 

4.             As consideration for the promises herein, the Company grants to
the Employee the option to purchase 25,000 shares of Zebra Technologies
Corporation Class A Common Stock in accordance with the Zebra Technologies
Corporation 1997 Stock Option Plan dated February 11, 1997.

 

5.             During my employment with Zebra, I agree to refrain from engaging
in any activity or outside employment which is either directly or indirectly
detrimental to or which would pose an actual or potential conflict of interest
to Zebra.

 

6.             During and after my employment with Zebra, I will keep
confidential and not disclose to others without written authorization from
Zebra’s CEO and/or President, any of Zebra’s Confidential Information. I
understand and acknowledge that if I violate this paragraph, Zebra is entitled
to all remedies available under the statutory and common law, including without
limitation those set forth in the Illinois Trade Secret’s Act.

 

The phrase “Confidential Information” includes, but is not limited to, the
following:

 

Information related to the internal affairs of Zebra, its customers, services,
products or employees including but not limited to the following: (i) product
resident software, object code or design concepts, (ii) customer or product
specific sales/marketing strategy, (iii) new product development activities,
(iv) employee personnel files, or (v) competitive, market or product research
data.

 

Information related to Zebra’s methods, ways of doing business, efforts to
market Zebra’s services, including but not limited to the following: (i)
business acquisition, divestiture or joint venture activities, or (ii) business
agreements with customers or end users.

 

7.             Upon termination of my employment with Zebra (for any reason), I
will immediately return all notes, data, reference material, sketches, drawings,
memoranda, records, and any other tangible information (and all copies of the
same) which in any way relate to or concern Zebra’s business, Zebra’s employees,
or any of Zebra’s Confidential Information.

 

--------------------------------------------------------------------------------


 

8.             During my employment with Zebra, and for a period of twelve (12)
consecutive months following the termination of my employment (for any reason),
I will not directly or indirectly:

 

(a)           Contact, solicit, interfere with or divert any of Zebra’s
customers for which I perform services on behalf of during my employment with
Zebra, for my own benefit or for the benefit of other companies, individuals, or
business entities which are in competition with Zebra. (This restriction is
necessary in order to protect the good will of Zebra and its near permanent
relationship with its customers.);

 

(b)           Solicit any person who is employed by Zebra for the purpose of
encouraging that employee to join me as a partner, agent, employee or otherwise
in any business activity which is competitive with Zebra; and

 

(c)           Perform services in any capacity for myself or any entity,
partnership, organization or business which is in any way competitive with
Zebra. (This restriction is necessary because I acknowledge that it would be
virtually impossible for me to work for any competitive business entity without
having to breach my obligations contained in this Agreement, because of the
unique relationship between the Director/Officer and the Company).

 

9.             I understand and agree that any and all Confidential Information
which I have access to, use or create during my employment with Zebra is and
shall at all times remain the sole and exclusive property of Zebra, and I agree
to assign to Zebra any right, title or interest I may have in such Confidential
Information to Zebra. I also agree that, if I am asked by Zebra (at its
expense), I will do all things and sign all necessary documents reasonably
necessary in the opinion of Zebra to eliminate any ambiguity as to the right of
Zebra in such Confidential Information including but not limited to providing my
full cooperation to Zebra in the event of any litigation to protect, establish
or obtain such rights of Zebra.

 

I understand that this paragraph does not waive or transfer my rights to any
invention for which no equipment, supplies, facility or trade secret or
Confidential Information of Zebra was used and which was developed entirely on
my own time, unless the invention relates to the business of Zebra, or to
Zebra’s actual demonstratively anticipated research or development, or the
invention results from any work that I performed for Zebra during the term of my
employment relationship with Zebra.

 

10.           This Agreement is governed by the laws of the State of Illinois,
and a breach of its terms by me will cause irreparable harm to Zebra. Therefore,
if I breach any of the terms of this Agreement, or if I threaten such a breach,
in addition to other remedies, Zebra has the right to enforce this Agreement by
way of a temporary and/or permanent injunction, and I will be required to pay
its legal expenses and costs incurred in bringing such an action against me.

 

11.           I acknowledge and agree that the terms of this Agreement are
reasonable and necessary to preserve Zebra’s legitimate business interests, and
that they will not prevent me from earning a livelihood in my chosen business
and they are not an undue restraint on me and my future employment
opportunities.

 

12.           I understand and acknowledge that this Agreement is not intended
to create a promise or contract of employment for a specific term. Additionally,
I acknowledge and agree that if any terms of this Agreement are deemed
unenforceable by a court of law, they may be deleted from this Agreement without
having any effect on the remaining terms.

 

13.           I acknowledge that I have had the opportunity to review the
restrictions in this Agreement with an attorney and that Zebra and I have
engaged in negotiations over the terms of employment and compensation which I
will receive for so long as I am employed at Zebra.

 

/s/ Charles R. Whitchurch

 

/s/ Bruce R. Beebe

 

EMPLOYEE

ZEBRA TECHNOLOGIES CORPORATION

 

6/3/1997

 

7/17/1997

 

 

--------------------------------------------------------------------------------


 

INTEROFFICE MEMO

 

Zebra Technologies Corporation

 

DATE:

 

January 27, 1997

 

 

 

 

 

 

 

TO:

 

Randy Whitchurch

 

CONFIDENTIAL

 

 

 

 

 

FROM:

 

Ed Kaplan

 

 

 

 

 

 

 

SUBJECT:

 

Our Agreement

 

 

 

 

 

 

 

ACTION:

 

 

 

 

 

Based on our discussion last Friday, this is my understanding of our agreement:

 

•                  You will receive a new option grant of 25,000 shares.

 

•                  There will be a 10 year expiration on the new 25,000 share
grant above (I will talk to Matt Brown re: change for everyone for options
granted in the past).

 

•                  The current holding period requirement will be waived on the
grant above (25,000 shares) and those options currently held but not vested
(9,500 shares).

 

•                  12 months base salary continuation if you are terminated
within 6 months of change in control or a change of CEO. In addition, all
options vest and have 6 months after termination in which to exercise.

 

•                  You may be considered for more option in the future.

 

•                  Your base compensation will increase to $170,000 retroactive
to 1/1/97.

 

•                  Your bonus opportunity will increase from 25% to 30% of base
for FY ‘97.

 

•                  You will receive 3 weeks vacation in 1997 and beyond.

 

•                  You agree to give 6 weeks notice in case of resignation.

 

•                  You will be expected to hold unspecified equity position in
Zebra. This amount is to be a function of base compensation (expect in the range
of 2 to 3 x base).

 

--------------------------------------------------------------------------------

 